Exhibit 10.9

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

SETTLEMENT AGREEMENT

This Agreement (the “Agreement”) is made and effective as of December 23, 2010
(the “Effective Date”), by and between Fannie Mae (“Fannie Mae”) and GMAC
Mortgage, LLC (“GMACM”), Residential Capital, LLC, Residential Funding
Securities, LLC (d/b/a GMAC RFC Securities and f/k/a Residential Funding
Securities Corporation), Residential Asset Mortgage Products, Inc., Residential
Funding Company LLC (f/k/a Residential Funding Corporation), Residential Funding
Mortgage Securities I, Inc., Residential Accredit Loans, Inc. and Homecomings
Financial LLC (collectively the “GMACM Parties” and, with Fannie Mae, the
“Parties”).

RECITALS

WHEREAS, GMACM has sold numerous mortgage loans to Fannie Mae (collectively the
“Single Family Mortgages”) and services loans for Fannie Mae, under the terms of
its Mortgage Selling and Servicing Contract with Fannie Mae, the incorporated
Fannie Mae Selling and Servicing Guides (collectively, the “Guide”), various
Master Agreements, pool purchase contracts, and other agreements related to the
sale and servicing of mortgage loans (hereinafter, such agreements and contracts
collectively referred to as the “Contract”);

WHEREAS, pursuant to the terms of the Contract, GMACM has made various
representations and warranties including, without limitation, certain Single
Family Selling Representations and Warranties (as defined below) to Fannie Mae
with respect to each Single Family Mortgage delivered to Fannie Mae and has the
obligation to repurchase certain Single Family Mortgages, or to make Fannie Mae
whole on any losses on certain Single Family Mortgages, in accordance with the
Contract;

WHEREAS, Fannie Mae purchased the securities identified in Exhibit A to this
Agreement (the “PLS Bonds”);

WHEREAS, pursuant to the terms of the pooling and servicing agreements,
assignment agreements and other transaction documents that relate to the PLS
Bonds, one or more of the GMACM Parties has made various representations and
warranties relating to the mortgage loans underlying the PLS Bonds (the “PLS
Mortgages”), including the PLS Representations and Warranties (as defined
below);

WHEREAS, under the terms of a Pledge Agreement dated October 30, 2007 (as
amended, restated, or modified from time to time, the “Pledge Agreement”), GMACM
has pledged the Collateral (as defined in the Pledge Agreement) to secure its
contractual obligations to Fannie Mae, which include Single Family Repurchase
Obligations (as defined below);

WHEREAS, Fannie Mae has incurred losses and expenses on Single Family Mortgage
Loans, has issued many repurchase requests, and has projected that it will incur
additional losses and expenses related to repurchase requests that it
anticipates it will issue in the future;

WHEREAS, the GMACM Parties desire to make a payment in an amount acceptable to
Fannie Mae in order to resolve any actual or potential Single Family Repurchase
Obligations (whether previously identified or identified in the future) with
respect to the Covered Mortgages (as defined below) and to resolve certain
potential disputed claims relating to the PLS Bonds, in accordance with the
terms set forth in this Agreement; and

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

WHEREAS, the Parties to this Agreement desiring to resolve certain disputed
claims and certain potential disputed claims between them, this Agreement is not
in any way an admission or concession of the truth or legal validity of any such
claims or potential claims, or any breach or other fault on the part of any
Party, nor should this Agreement be construed otherwise;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein, including Fannie Mae’s agreement with respect to certain Single
Family Repurchase Obligations related to Covered Mortgages and potential
disputed claims relating to the PLS Bonds as referenced herein, the GMACM
Parties’ payment of money to Fannie Mae, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

 

1. Definitions.

(a) “Applicable Percentage” means, with respect to a Repurchased PLS Mortgage,
Fannie Mae’s share (or the share of its successor in interest to the relevant
PLS Bond, as the case may be), expressed as a percentage, of the repurchase or
PLS Makewhole Payment proceeds that are distributable to certificateholders as a
result of the repurchase or PLS Makewhole Payment made by the applicable
GMACM Party.

(b) “Covered Mortgages” means (i) all Single Family Mortgages serviced by GMACM
on behalf of Fannie Mae as of or prior to June 30, 2010 under Fannie Mae
Servicer number 12666 (but not including the Other Transferred Mortgages (as
defined below)), and (ii) all Single Family Mortgages that had been serviced by
GMACM as of or prior to November 14, 2008 and on which the servicing was
transferred by GMACM to Nationstar Mortgage LLC on or about December 1, 2008 and
January 2, 2009, and which are now (or which were following such transfers)
serviced under Nationstar Fannie Mae Servicer number 24147 (the “Nationstar
Transferred Mortgages”), other than any Excluded Mortgage.

(c) “Excluded Mortgages” means (i) any Single Family Mortgages sold by GMACM to
Fannie Mae subsequent to June 30, 2010 or delivered into Fannie Mae MBS and
having an issue date subsequent to June 30, 2010, (ii) any Single Family
Mortgages that would otherwise be Covered Mortgages, that violate anti-predatory
laws or statutes or related regulations or that otherwise violate other
applicable federal, state, and/or local laws and regulations, (iii) any Single
Family Mortgages that have non-curable defects in title to the secured property,
such as that the lien of the mortgaged property was not as represented and
warranted to Fannie Mae at the time of delivery, (iv) any Single Family
Mortgages that have curable defects in title to the secured property, unless
GMACM pays all necessary funds, or takes or causes to be taken any other
actions, to cure such title defects, (v) any Single Family Mortgages that would
otherwise be Covered Mortgages and that are part of a group of [***] mortgage
loans that had one or more perpetrators (whose acts or omissions were
fraudulent) in common for the entire group of such mortgage loans (as used in
this section, “perpetrator” shall mean an entity or individual involved in the
origination, sale or servicing of a mortgage loan (including without limitation
a borrower, mortgage broker,

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

loan officer, appraiser, title or closing agent, etc.)), and (vii) any Single
Family Mortgages that are not in compliance with Fannie Mae Charter Act
requirements (including, without limitation, ineligible loans on condotels or
impermissible multifamily units, or the absence of required Charter Act credit
enhancement) [***]

(d) “Funding Date” means December 29, 2010.

(e) “Loss” with respect to (i) any PLS Makewhole Mortgage (as defined below),
means the amount of such PLS Makewhole Payment and (ii) any Repurchased PLS
Mortgage, means the excess, if any, of the amount defined in clause (I) below
over the amount defined in clause (II) below (all as evidenced by documentation
reasonably satisfactory to Fannie Mae):

 

  (I) the sum of the following:

 

  (A) The amount paid by the applicable GMACM Party to repurchase such PLS
Mortgage;

 

  (B) Amounts advanced by the applicable GMACM Party (and not otherwise
reimbursed to a GMACM Party) to pay taxes, insurance premiums, homeowners
association or condominium association dues with respect to the related
mortgaged property;

 

  (C) Costs of foreclosure or other acquisitions of the related mortgaged
property;

 

  (D) Reasonable, out-of-pocket costs of repairing and maintaining the related
mortgaged property;

 

  (E) Reasonable, out-of-pocket costs of disposing of the related mortgaged
property;

 

  (F) Any other out-of-pocket cost or expenses reasonably incurred in connection
with the ownership and/or servicing of such Repurchased PLS Mortgage or the
related mortgaged property (including the cost of satisfying any senior liens);
and

 

  (G) A servicing fee equal to the servicing fee applicable to such Repurchased
PLS Mortgage immediately prior to the repurchase by the applicable GMACM Party
(calculated in accordance with the transaction documents governing the related
PLS Bond) applicable from the date of repurchase until the date of final
liquidation or other final resolution of such Repurchased PLS Mortgage.

 

  (II) The sum of the following;

 

  (A) Amounts collected from the borrower pursuant to such Repurchased PLS
Mortgage and not previously applied, including but not limited to principal,
interest and prepayment penalties;

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

  (B) Amounts collected from any third party with respect to such PLS Mortgage
and not previously applied, including but not limited to proceeds of mortgage
insurance, title insurance or any guaranty, rebates of insurance premiums or
taxes, or relating to any representation and warranties made to the applicable
GMACM Party;

 

  (C) Any escrows and unapplied funds held by the applicable GMACM Party as
servicer, together with interest earned on such funds, to the extent that such
GMACM Party as servicer is entitled to apply to amounts due under the mortgage
loan;

 

  (D) Proceeds of the disposition of the related mortgaged property;

 

  (E) Income, if any, from rental of the related mortgaged property; and

 

  (F) Proceeds from insurance on or condemnation of the related mortgage
property.

(f) “Mortgage Insurance Coverage” means insurance coverage provided by any
mortgage guaranty or similar insurance policy related to a Single Family
Mortgage Loan.

(g) [***]

(h) “Other Transferred Mortgages” means Single Family Mortgages (other than the
Nationstar Transferred Mortgages) that were serviced by GMACM under servicer
number 12666 on behalf of Fannie Mae prior to June 30, 2010, but which were
transferred to other servicers prior to June 30, 2010. For avoidance of doubt,
Other Transferred Mortgages are not Covered Mortgages.

(i) [***]

(j) [***]

(k) “PLS Representations and Warranties” means any of the representations and
warranties relating to the respective PLS Mortgages that were made by the
applicable GMACM Parties in the respective pooling and servicing agreements,
assignment agreements or other transaction documents relating to the PLS Bonds,
a breach of which could give rise to a repurchase obligation or other remedy
according to the terms of the pooling and servicing agreements, assignment
agreements or other transaction documents relating to the PLS Bonds.

(l) “Recourse Obligations” means all obligations for losses and expenses
incurred with respect to Single Family Mortgages sold to or pooled for
securitization with Fannie Mae by GMACM under the “Regular Servicing Option” (as
defined and provided for in the Fannie Mae Selling Guide) or under such contract
terms pursuant to which GMACM remained obligated for all or some portion of
losses incurred on such Single Family Mortgages.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(m) “Servicing and Indemnification Obligations” are the obligations, duties, and
liabilities of GMACM under the Contract and as seller under the Asset Purchase
Agreement dated as of November 14, 2008 by and between GMACM and Nationstar
Mortgage LLC, that arise in connection with servicing of the Single Family
Mortgages including, without limitation, all of the day-to day servicing
activities and reporting, remitting, and loss mitigation activities, all
servicing representations, warranties and covenants, the obligation to perform
certain administrative and reporting duties with respect to REO properties, the
obligation to defend and indemnify Fannie Mae in litigation and for any claims
made by third parties (including borrowers), and for related losses and expenses
incurred, with respect to the Single Family Mortgages, including without
limitation any such third-party claims which may be based on acts or omissions
that may constitute breaches of any Single Family Selling Representations and
Warranties, and the obligation to indemnify Fannie Mae for losses and
expenses (including litigation), in any case incurred due to servicing errors or
omissions or from delays in servicing and loss mitigation activities resulting
from practices related to legal pleadings and affidavit preparation, review, and
notarization and similar activities and practices. These Servicing and
Indemnification Obligations shall continue and are unaffected by this Agreement.

(n) “Servicing Procedures” means, with respect to any Repurchased PLS Mortgage,
the servicing procedures of the repurchasing GMACM Party or its relevant
affiliate that are generally applied by such GMACM Party or such affiliate to
the servicing of residential mortgage loans underlying GMACM-Sponsored PLS (as
defined below).

(o) “Single Family Repurchase Obligations” means the obligation of GMACM to
repurchase Single Family Mortgages, or to make Fannie Mae whole on any losses or
expenses on mortgage loans with respect to which breaches of Single Family
Selling Representations and Warranties are identified.

(p) “Single Family Selling Representations and Warranties” means all selling
representations and warranties made by GMACM in connection with the sale and/or
securitization of Single Family Mortgages as set forth in Section IV-A of the
Mortgage Selling and Servicing Contract, in Part A, Section A-2 et seq., of the
Fannie Mae Selling Guide or as set forth in prior versions of the Guide, and/or
in its Master Agreements and pool purchase contracts (including in the
applicable MBS contracts or variances).

 

2. Releases Relating to Single Family Mortgages.

(a) Subject to receipt by Fannie Mae of the Settlement Amount as described in
Section 5, Fannie Mae agrees, with respect to the Covered Mortgages, that it
releases the liability of any and all of the GMACM Parties, their parent,
subsidiary and affiliated entities (but specifically excluding Ally Bank), their
successors and assigns, and the officers, directors, employees, shareholders,
members and agents of any of them, (collectively, the “GMACM Released Parties”),
with respect to, and will not enforce against any of the GMACM Released Parties
(or any subsequent purchaser or transferee of the servicing rights and
obligations of the Covered Mortgages, in a transfer approved by Fannie Mae)
(i) the Single Family Repurchase Obligations or (ii) the Recourse Obligations.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

(b) Except as expressly released as set forth in Section 2(a) above, GMACM shall
continue to be responsible for all contractual obligations it has with Fannie
Mae with respect to the Covered Mortgages and the Excluded Mortgages according
to the applicable terms. For purpose of clarity and to avoid any confusion or
misunderstanding, the continuing contractual obligations specifically include
the Servicing and Indemnification Obligations.

(c) The Settlement Amount does not settle or release GMACM from the obligation
to make the Mortgage Insurance Coverage Payment for the losses that Fannie Mae
would incur in the event Mortgage Insurance Coverage is rescinded or not
properly maintained by GMACM. [***].

(d) Subject to receipt by Fannie Mae of the Settlement Amount as described in
Section 5, Fannie Mae agrees, with respect to the Other Transferred Mortgages,
that it releases the liability of any and all of the GMACM Released Parties with
respect to, and will not enforce against any of the GMACM Released Parties,
(i) the Single Family Repurchase Obligations or (ii) the Recourse Obligations.
However, Fannie Mae reserves and retains all of its rights to enforce all
contractual rights and remedies that Fannie Mae possesses as a result of the
transfers of servicing in connection with the Other Transferred Mortgages,
including without limitation standard repurchase and recourse obligations
against any purchaser or transferee (including the current servicers) of the
Other Transferred Mortgages. In the event that any of the GMACM Released Parties
acquire or reacquire the servicing of any of the Other Transferred Mortgages
after the Effective Date, then the relevant GMACM Released Party will be
required to assume all of the obligations that arise out of a standard transfer
of servicing. Nothing herein alters, affects, or limits the GMACM Released
Parties’ contractual obligations to any purchaser or transferee of the servicing
rights and obligations of the Other Transferred Mortgages under the terms of its
contracts with those parties.

(e) Fannie Mae reserves all of its rights and remedies under the Contract with
respect to Excluded Mortgages.

(f) Fannie Mae will cooperate as the GMACM Parties reasonably request, and will
direct Nationstar Mortgage LLC to cooperate as the GMACM Parties reasonably
request, in the GMACM Parties’ challenge to any rescission decision by a
mortgage insurance carrier and in the pursuit by the GMACM Parties of
contractual remedies any of the GMACM Parties may have against third parties in
connection with any Covered Mortgage. [***].

 

3. Releases Relating to PLS Bonds and PLS Mortgages.

(a) Subject to receipt by Fannie Mae of the Settlement Amount as described in
Section 5, Fannie Mae releases any and all of the GMACM Released Parties from
any and all claims of any nature whatsoever, whether under federal or state
securities law, contract law, tort law or statutory law or otherwise, for any
actions or inactions taken by such parties prior to the Effective Date and
relating to or arising from any of the PLS Bonds or Other GMACM-Sponsored PLS
(as defined below). Further, and notwithstanding any other terms in this
provision, including the exception regarding violation of servicing obligations
below, Fannie Mae agrees it will not seek to enforce, directly or through a
trustee, servicer or other party, the PLS Representations and Warranties against
any of the GMACM Released Parties, or initiate the repurchase of any PLS
Mortgage or any of the

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

mortgage loans underlying the Other GMACM-Sponsored PLS by any of the GMACM
Released Parties. This release does not include any violation of the GMACM
Released Parties’ servicing obligations including, without limitation, any
failure to comply with any requirements of law applicable to foreclosing on
property serving as collateral for any PLS Mortgage. [***]

Fannie Mae represents and warrants that (i) the PLS Bonds are the only
residential mortgage-backed securities issued by any of the GMACM Parties
or with respect to which any of the GMACM Parties was the
registrant (collectively, “GMACM-Sponsored PLS”) owned by Fannie Mae on the
Effective Date; (ii) the securities identified in Exhibit B to this Agreement
(the “Other GMACM-Sponsored PLS”) are the only other GMACM-Sponsored PLS
purchased by Fannie Mae on or prior to the Effective Date; and (iii) for each of
the PLS Bonds, the unpaid principal balance (“UPB”) owned by Fannie Mae at
November 30, 2010 and such UPB expressed as a percentage of the total UPB of the
relevant tranche are as set forth in Exhibit A to this Agreement.

(b) [***]

If in lieu of liquidating a Repurchased PLS Mortgage, the applicable GMACM
Party, in its reasonable business judgment, wishes to enter into a modification,
workout or repayment plan (a “Modification”), with respect to such Repurchased
PLS Mortgage, the GMACM Party shall, within thirty (30) days of entering into
such Modification, and as a condition to payment of a Loss in connection with
such Repurchased PLS Mortgage, demonstrate to Fannie Mae’s reasonable
satisfaction that, unless the Modification was required by law or regulation or
regulatory action, the Modification produced a lower economic loss than would
have resulted from a foreclosure. Notwithstanding the foregoing, unless required
by law or regulation or regulatory action, the applicable GMACM Party shall not
agree to a Modification that includes a forgiveness of principal without Fannie
Mae’s prior written approval. [***] Following a Modification, the relevant
Repurchased PLS Mortgage shall continue to be serviced by the relevant GMACM
Party in accordance with the Servicing Procedures and Fannie Mae shall remain
obligated to make payments upon final liquidation or other final disposition or
subsequent Modification of such Repurchased PLS Mortgage as described above.

With respect to any PLS Makewhole Mortgage, the amount of the PLS Makewhole
Payment shall be deemed to be the amount of the Loss with respect to such PLS
Makewhole Mortgage, and Fannie Mae will pay the relevant GMACM Party the
Applicable Percentage of such Loss in accordance with Section 4 below, provided,
however, that in no case shall the aggregate amount payable by Fannie Mae
hereunder in respect of any PLS Makewhole Mortgage exceed the amount of the PLS
Makewhole Payment actually received by Fannie Mae (or its successor in interest
to the relevant PLS Bond, as the case may be). The applicable GMACM Party will
provide all information that Fannie Mae reasonably requests concerning the
details of the final liquidation or other final disposition of the relevant PLS
Makewhole Mortgage.

Before making a request to Fannie Mae for reimbursement of Losses on a
Repurchased PLS Mortgage or a PLS Makewhole Mortgage, the requesting GMACM Party
must use commercially reasonable efforts to exercise or cause to be exercised
all available remedies against any loan

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

originator or other party that has made representations or warranties to or for
the benefit of any GMACM Party with respect to the relevant PLS Mortgage, unless
such pursuit of remedies is, in the reasonable business judgment of the
applicable GMACM Party, after consultation with Fannie Mae, unlikely to generate
proceeds in excess of the cost to pursue such remedy.

In addition, with respect to each Repurchased PLS Mortgage and PLS Makewhole
Mortgage, the GMACM Party that made the repurchase or PLS Makewhole Payment
shall notify Fannie Mae within 15 days of making such repurchase or PLS
Makewhole Payment, indicating in such notice the date of such repurchase or PLS
Makewhole Payment, the relevant PLS Mortgage, the related PLS Bond and the
amount paid by the applicable GMACM Party to repurchase the relevant Repurchased
PLS Mortgage or the amount of the PLS Makewhole Payment, as the case may be.

The GMACM Parties recognize that they have a duty to Fannie Mae with respect
to their servicing of Repurchased PLS Mortgages and agree that they will service
such mortgages so as to minimize, to the extent commercially reasonable and in
accordance with the terms of the Repurchased PLS Mortgages and applicable law,
the Losses reimbursable by Fannie Mae hereunder. Such duty and servicing
standard is hereinafter referred to as the “Servicing Standard.” The GMACM
Parties shall comply with any commercially reasonable request by Fannie Mae with
respect to the servicing of Repurchased PLS Mortgages or for information
regarding such mortgages. Compliance with any such request shall be deemed to be
in accordance with the Servicing Procedures.

 

4. Loss Reimbursement. All claims for reimbursement of Loss pursuant to
Section 3(b) of this Agreement shall be submitted quarterly, by the GMAC Parties
within forty-five (45) days of the end of each calendar quarter, for all
Repurchased PLS Mortgages finally liquidated or otherwise finally disposed of,
PLS Makewhole Payments made and Modifications effected during such calendar
quarter. Claims submissions shall include:

(a) details of the Loss calculation for each loan;

(b) the loan file and other documentation necessary to support the Loss
calculation; and

(c) a certificate of an officer of the applicable GMACM Party involved in the
servicing function, that with respect to the servicing of such loan:

(i) in the case of each Repurchased PLS Mortgage, such loan was, since the
repurchase of the loan by the applicable GMACM Party, serviced in accordance
with the Servicing Procedures and the Servicing Standard; and

(ii) the claimed amount in respect of each loan was calculated in accordance
with the requirements of this Agreement.

Fannie Mae will provide written notice of any objections within thirty (30) days
of receipt of a claim for reimbursement and pay all undisputed claims within
forty-five (45) days of such receipt. On payment of any claim made in connection
with the final liquidation or other final disposition of

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

a loan, Fannie Mae shall be fully subrogated to the rights of the applicable
GMACM Party in respect of the related loan and the GMACM Parties shall cooperate
as may be reasonably requested by Fannie Mae and at the expense of Fannie Mae in
connection with the enforcement of any such rights.

 

5. Settlement Amount: Transfer of Funds. In exchange for the performance by
Fannie Mae of its obligations and covenants as set forth in this Agreement, the
GMACM Parties shall pay or have paid Fannie Mae the amount of $461,500,000.00
(the “Settlement Amount”).

[***]

(a) [***] of the Collateral (the “Released Collateral”) will be liquidated to
cash, released and distributed to Fannie Mae, as follows:

(i) On the Effective Date, Fannie Mae will deliver a Notice of Exclusive Control
to JP Morgan Chase Bank, National Association (“JPMC”) per section 4 of the
March 27, 2008 Escrow and Control Agreement between GMACM, Fannie Mae and JPMC
(the “Escrow Agreement”) and GMACM will authorize and consent to such Notice of
Exclusive Control. The form of such order is attached as Exhibit C to this
Agreement; and

(ii) In such Notice of Exclusive Control, GMACM and Fannie Mae will direct JPMC
to transfer the Released Collateral from the Accounts (as defined in the Escrow
Agreement), to the below specified account of Fannie Mae (the “Settlement
Account”), at or about 10:00 am, New York time, on the Funding Date, in
accordance with the following instructions:

Bank Name: [omitted]

ABA: [omitted]

Account Name: [omitted]

Account Number: [omitted]

Ref or OBI: [omitted]

(b) At or about 10:00 am, New York time, on the Funding Date, GMACM will
transfer to the Settlement Account immediately available funds in the amount of
[***] (the “Wire Transfer Amount”) in accordance with the instructions set forth
in Section 5(a).

[***]

(c) The Parties agree to take any additional steps necessary to transfer the
Released Collateral to Fannie Mae, including executing any additional
documentation as reasonably requested by Fannie Mae or JPMC that may be needed
to permit the transfer of the Released Collateral.

 

6. Release of Remaining Collateral under the Pledge Agreement. Promptly
following the receipt by Fannie Mae of the Settlement Amount as described in
Section 5(a) Fannie Mae shall take such action as may be required on its part to
cause the release to GMACM or its designee any amounts remaining in the
Accounts.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

7. Application of Settlement Amount. Fannie Mae shall determine, in its sole
discretion, how and when to apply the Settlement Amount toward losses incurred
and/or anticipated on the Covered Mortgages, and the GMACM Parties (and any
subsequent servicer) shall cooperate as reasonably requested in the remittance,
application, and reporting of funds as directed by Fannie Mae, in accordance
with the GMACM Parties’ normal servicing obligations.

 

8. Acknowledgement of Existing and Future Repurchase Obligations and Claims. The
GMACM Parties acknowledge and agree that the Settlement Amount is a prudent and
reasonable compromise of currently outstanding amounts claimed by Fannie Mae,
disputed or otherwise, and future amounts that could have been claimed by Fannie
Mae with respect to Single Family Repurchase Obligations, Recourse Obligations,
and claims relating to the PLS Bonds or Other GMACM-Sponsored PLS. The GMACM
parties further acknowledge and agree that Fannie Mae’s agreement with respect
to Covered Mortgages, PLS Bonds, and Other GMACM-Sponsored PLS is adequate
consideration for the Settlement Amount, and that such payment provides
substantial value to the GMACM Parties. The GMACM Parties also acknowledge and
agree that the Settlement Amount does not constitute payment of a repurchase
price for any loan and that (i) (unless a mortgage loan is subsequently
repurchased as otherwise contemplated in this Agreement) ownership of the
Covered Mortgages and any related real property belongs to Fannie Mae and/or the
related MBS trusts and (ii) ownership of the PLS Bonds belongs to Fannie Mae.

 

9. Collateral Pledge. GMACM acknowledges the first lien security interest of
Fannie Mae and the validity and enforceability of the pledge of the Collateral
previously made by it to secure obligations to Fannie Mae under the Pledge
Agreement. In the event the Settlement Amount is ever challenged by any person
or entity, including the GMACM Parties or any person or entity acting under or
on behalf of the GMACM Parties, including any trustee in bankruptcy, as a
fraudulent transfer, a preferential payment, or on any other basis seeking to
invalidate the Settlement Amount or return of the funds paid, the funds accepted
by Fannie Mae as the Settlement Amount shall be considered to have been subject
to a perfected first lien security interest and held as Collateral for the
Lender Obligations (as defined in the Pledge Agreement) and other obligations of
GMACM under this Agreement and shall be returned to such status to the extent
any return of funds is required and Fannie Mae reserves and retains all rights
to assert and collect all Single Family Repurchase Obligations and Recourse
Obligations with respect to the Covered Mortgages to the extent of funds so
returned, as if this Agreement had not been made.

 

10. Sale of PLS Bonds. Nothing in this Agreement prohibits Fannie Mae from
selling or otherwise disposing of any of its interests in the PLS Bonds [***].

 

11.

Confidentiality. The parties hereto agree that the form, terms, and provisions
of this Agreement, as well as all information regarding the negotiation of the
form, terms, and provisions of this Agreement, are confidential. The parties
shall not disclose or disseminate, directly or indirectly, the form, terms, or
provisions of this Agreement, or such other information regarding the existence
and negotiation of this Agreement, to any party other than the respective
employees or agents of

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

each party or their regulators or conservators who need to know the same in
order to perform their duties for such party and who are legally obligated not
to further disclose or disseminate such form, terms, provisions and information
upon receipt of such. Notwithstanding the prior sentence, the parties may
disclose or disseminate such form, terms, provisions, and information (a) if
required to do so by law (including a subpoena or judicial or governmental
requirement or order, or as required by securities law), (b) as any party may
deem reasonably necessary as part of its (or its parent corporation’s) filings
of SEC Forms 8-K, 10-Q or 10-K and related disclosures to investors, provided
that each GMACM Party shall provide a copy of its (or its parent corporation’s)
contemplated disclosure related to this Agreement to Fannie Mae for review prior
to filing, and Fannie Mae shall provide a copy of its contemplated disclosure
related to this Agreement to GMACM for review prior to filing, (c) as Fannie Mae
may deem reasonably necessary in connection with the resale of its interest in
the PLS Bonds, so long as such disclosure does not include the Settlement
Amount, and (d) upon request to any rating agency. The obligations of the
parties regarding confidentiality shall survive termination of this Agreement.

 

12. Corporate Existence and Authority. Each party (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has full power and authority to own and operate its properties and to
conduct its business as now conducted by it, and (ii) has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Each party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the performance of the
transactions contemplated hereby.

 

13. Third Party Consents. No governmental authority or other third party
consents (including but not limited to approvals, licenses, registrations or
declarations, or approvals of a conservator) are required in connection with the
execution, delivery or performance by either party to this Agreement, other than
such consents as have been duly obtained and are in full force and effect.

 

14. Execution and Enforceability. This Agreement has been duly executed and
delivered by the parties hereto and will constitute the legal, valid and binding
obligation of each party enforceable in accordance with its terms, except as
such enforcement may be limited by applicable laws related to bankruptcy,
insolvency, moratorium or reorganization, or other laws governing creditors’ and
debtors’ rights, and by general principles of equity.

 

15. Conflict with Law. Neither the execution and delivery nor the performance by
either party to this Agreement will result in any material violation by either
party of, or be in material conflict with, any provision of any applicable law
or regulation, or any order, writ or decree of any court or governmental
authority.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

16. Notices. All notices or demands given or made by one party to the other
relating to this Agreement shall be in writing and either personally served or
sent by registered or certified mail, postage prepaid, return receipt requested,
overnight delivery service, or by electronic mail transmission, and shall be
deemed to be given for purposes of this Agreement on the earlier of the date of
actual receipt or three days after the deposit thereof in the mail or the
electronic transmission of the message. Unless a different or additional address
for subsequent notices is specified in a notice sent or delivered in accordance
with the provisions of this section, such writing shall be sent, as follows:

 

To:    Fannie Mae    Attention: Zach Oppenheimer, Senior Vice President    1835
Market Street, Suite 2300    Philadelphia, PA    Telephone: (215) 575-1440   
email: zach_oppenheimer@fanniemae.com With copies to:    Fannie Mae   
Attention: Tim Mayopoulos, Executive Vice President, Chief Administrative
Officer, General Counsel & Corporate Secretary    3900 Wisconsin Avenue NW   
Washington, DC 20016    Telephone: (202) 752-7144    email:
timothy_mayopoulos@fanniemae.com And:    Fannie Mae    Attention: Benjamin
Perlman, Vice President, Capital Markets Risk Management    4000 Wisconsin
Avenue, NW    Washington, DC 20016    Telephone: (202) 752-7980    email:
benjamin_perlman@fanniemae.com To:    The GMACM Parties, other than Residential
Funding Securities LLC    Attn: Tammy Hamzehpour, Esq.    General Counsel   
Residential Capital, LLC    8400 Normandale Lakes Boulevard    Minneapolis, MN
55437    Telephone: (952) 857-7415    email: Tammy.Hamzehpour@ally.com To:   
Residential Funding Securities, LLC:    Attn: Hu A. Benton    Chief Counsel   
Capital Markets/Treasury    Ally Financial Inc.    5425 Wisconsin Avenue, Suite
800    Bethesda, MD 20815    Telephone: (301) 718-4486    email:
Hu.Benton@ally.com

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

17. Headings. The headings and subheadings contained in this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof.

 

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Facsimile
and .pdf signatures shall be valid and effective as original signatures.

 

19. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

20. Representation by Counsel; Sole Judgment and No Reliance. The Parties
specifically acknowledge that they are, and have been, represented by legal
counsel in connection with the negotiation, drafting, and signing of this
Agreement. In addition, the Parties acknowledge that they understand and fully
agree to every provision of this Agreement, and that they have received a copy
of this Agreement. Each of the Parties represents and declares that, in
executing this Agreement, it is relying solely upon its own judgment, belief and
knowledge, and the advice and recommendations of its own legal counsel,
concerning the nature, extent and duration of their rights and claims hereunder,
and that it has not been influenced to any extent whatsoever in executing this
Agreement, by any representations, statements or omissions by any party hereto
or by any persons representing any party hereto, except for those warranties and
representations contained expressly in this Agreement.

 

21. Joint Draftsmanship. The Parties shall be deemed to have participated
equally in the drafting of this Agreement. The Agreement has been jointly
negotiated and drafted. The language of this Agreement shall be construed as a
whole according to its fair meaning, and not strictly for or against any of the
Parties.

 

22. Successors. All terms and conditions of this Agreement shall be binding on
the successors and assigns of Fannie Mae and the GMACM Parties. Except as
otherwise specifically provided in this Agreement, nothing expressed or referred
to in this Agreement is intended or shall be construed to give any person other
than Fannie Mae or the GMACM Parties (other than their legal successors or
assigns) any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provisions contained herein, it being the intention of the
parties hereto that this Agreement, the obligations and statements of
responsibilities hereunder, and all other conditions and provisions hereof are
for the sole and exclusive benefit of Fannie Mae and the GMACM Parties and for
the benefit of no other person.

 

23.

Waiver. Each of Fannie Mae and the GMACM Parties may waive its respective
rights, powers or privileges under this Agreement; provided, that such waiver
shall be in writing; and further provided, that no failure or delay on the part
of Fannie Mae or the GMACM Parties to exercise any right, power or privilege
under this Agreement shall operate as a waiver thereof, nor will any single or
partial exercise of any right, power or privilege under this Agreement preclude
any other or

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

 

further exercise thereof or the exercise of any other right, power or privilege
by the party under this Agreement, nor will any such waiver operate or be
construed as a future waiver of such right, power or privilege under this
Agreement.

 

24. Severability. If any provision of this Agreement shall, for any reason or to
any extent, be invalid or unenforceable, the remainder of this Agreement shall
be enforced to the fullest extent permitted by law.

 

25. Entire Agreement; Amendment. This Agreement, together with that certain
letter dated December 23, 2010 to Residential Capital, LLC, from the Federal
Housing Finance Agency and Fannie Mae, contains the complete and entire
understanding of the parties with respect to the matters covered and no change
or amendment shall be valid unless it is made in writing and executed by the
parties to this Agreement.

[SIGNATURE PAGES FOLLOW]

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

Fannie Mae   By:  

    /s/ Zach Oppenheimer

    Name:   Zach Oppenheimer     Title:   Senior Vice President   The GMACM
Parties, other than Residential Funding Securities, LLC By:  

    /s/ James N. Young

    Name:   James N. Young     Title:   Chief Financial Officer   Residential
Funding Securities, LLC   By:  

    /s/ John F. Getchis

    Name:   John F. Getchis     Title:   President  



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

ACKNOWLEDGEMENT AND CONFIRMATION OF THE FEDERAL HOUSING FINANCE AGENCY

By signature of its authorized signatory below, the Federal Housing Finance
Agency hereby acknowledges the execution and delivery of this Agreement by
Fannie Mae and confirms that such execution and delivery by Fannie Mae and the
performance by Fannie Mae of its obligations under this Agreement are authorized
to the full extent required by law and require no approval or authorization of
the Federal Housing Finance Agency that has not been obtained.

 

Federal Housing Finance Agency By:  

    /s/ Edward DeMarco

  Name:   Edward DeMarco   Title:   Acting Director

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

EXHIBIT A

[***]            

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

EXHIBIT B

[***]            

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

3900 Wisconsin Avenue, NW

Washington, DC 20016-2892

LOGO [g152521ex101921.jpg]

EXHIBIT C

NOTICE OF EXCLUSIVE CONTROL

December 23, 2010

JPMorgan Chase Bank, N.A

4 New York Plaza - 21st Floor

New York, NY 10004

Attention: Rola Tseng

Re: Escrow and Control Agreement dated as of March 27, 2008 (the “Agreement”)
among Fannie Mae as Secured Party, GMAC Mortgage, LLC as Customer, and JPMorgan
Chase Bank, as Bank and Securities Intermediary, relating to Securities Account
No. E21029 and Cash Account No. E21029.

Ladies and Gentlemen:

This constitutes the Notice of Exclusive Control of the Accounts referred to in
the above referenced Agreement. GMAC Mortgage, LLC consents to this Notice of
Exclusive Control.

In addition, GMAC Mortgage, LLC and Fannie Mae hereby authorize that all
investments in the Accounts be liquidated to cash and direct JPMorgan Chase Bank
to wire $300 million to Fannie Mae, at or about 10:00 am, New York time, on
December 29, 2010, in accordance with the following instructions:

Bank Name: [omitted]

ABA: [omitted]

Account Name: [omitted]

Account Number: [omitted]

Ref or OBI: [omitted]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
Securities and Exchange Commission

 

Any funds remaining in the Accounts following the above-referenced $300 million
disbursement to Fannie Mae shall be disbursed to GMAC Mortgage, LLC pursuant to
such instructions as GMAC Mortgage, LLC may provide under separate cover. Fannie
Mae and GMAC Mortgage, LLC also authorize the closing of the Accounts. Following
the completion of the two disbursements referenced above, the Agreement shall
terminate in accordance with Section 4 of the Agreement.

Thank you for your assistance.

 

Fannie Mae By:  

 

  Name:   Title: GMAC Mortgage, LLC By:  

 

  Name:   Title:

 

20